NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2008-1345

                                THE SOLLAMI COMPANY,

                                                  Plaintiff-Appellant,

                                             v.

                                   KENNAMETAL, INC.,

                                                  Defendant-Appellee.

Appeal from the United States District Court for the Western District of Pennsylvania in
                  case no. 06-CV-0062, Judge Arthur J. Schwab.

                                       ON MOTION

Before BRYSON, Circuit Judge, CLEVENGER, Senior Circuit Judge, and PROST,
Circuit Judge.

BRYSON, Circuit Judge.

                                         ORDER

       Kennametal, Inc. moves to dismiss this appeal for lack of jurisdiction.      The

Sollami Company opposes. Kennametal replies.

       Sollami sued Kennametal for infringement of three patents. The parties moved

for summary judgment on various issues. It appears that as a result of the district

court’s rulings on the summary judgment motions, additional issues concerning

infringement of one of Sollami’s patents, U.S. Patent 6,585,326 (the ‘326 patent) and

issues raised by Kennametal’s counterclaims seeking declaratory judgments of invalidity

or unenforceability may require further resolution by the district court.
       Kennametal moved in the district court to stay further litigation pending

disposition by the United States Patent and Trademark Office of Sollami’s reissue

application concerning the ‘326 patent. The district court granted Kennametal’s motion

and Sollami appeals that order.

       Kennametal contends that the court should dismiss Sollami’s appeal because the

district court’s order staying litigation pending reissue proceedings is not a final

appealable order. Sollami alleges that this court has jurisdiction because, inter alia, the

stay order effectively puts Sollami “out of court.”

       In Gould v. Control Laser Corp., 705 F.2d 1340 (Fed. Cir. 1983), we held that an

order staying district court proceedings pending reexamination by the PTO was not

appealable. By contrast, in Slip Track Sys., Inc. v. Metal Lite, Inc., 159 F.3d 1337, 1340

(Fed. Cir. 1998), this court held that under the facts of that case, an order staying district

court proceedings pending reexamination by the PTO was an appealable order because

it effectively could put one of the appellants out of court. We explained that after the

PTO reexamination proceedings concluded, it was possible that the appellants would be

unable to raise the issue of priority of invention in the district court, and the stay order

was a “’final decision’ for appealability purposes.” Slip Track, 159 F.3d at 1340.

       Sollami has not asserted that any patent issue would escape review by a federal

court if the case is stayed pending PTO proceedings. Instead, Sollami contends that

the case should not have been stayed because the PTO proceedings will not resolve an

issue related to the pending matters before the district court. Thus, Sollami has not

shown that the district court’s stay order effectively puts Sollami out of court. We have




2008-1345                                     2
considered Sollami’s other arguments but remain convinced that we are without

jurisdiction over this appeal.

       Accordingly,

       IT IS ORDERED THAT:

       (1)    Kennametal’s motion to dismiss is granted.

       (2)    Each side shall bear its own costs.

                                                     FOR THE COURT




      July 18, 2008                                  /s/ William C. Bryson
            Date                                     William C. Bryson
                                                     Circuit Judge

cc:    Eric G. Soller, Esq.
       Jeffrey T. Morris, Esq.

s20

ISSUED AS A MANDATE:             July 18, 2008




2008-1345                                        3